1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   SUN VALLEY FARMS, LLC,                             )       Case No.: 1:20-CV-1665 AWI JLT
                                                        )
12                   Plaintiff,                         )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
13           v.                                         )
                                                                Pleading Amendment Deadline: 10/15/2021
                                                        )
14   WESTERN VEG PRODUCE, INC.,                         )       Discovery Deadlines:
                                                        )             Initial Disclosures: 8/16/2021
15                   Defendant.                         )             Non-Expert: 2/15/2022
16                                                      )             Expert: 6/1/2022
                                                                      Mid-Discovery Status Conference:
17                                                                    10/18/2021 at 8:30 a.m.

18                                                              Non-Dispositive Motion Deadlines:
                                                                      Filing: 6/15/2022
19                                                                    Hearing: 7/13/2022

20                                                              Dispositive Motion Deadlines:
                                                                       Filing: 8/1/2022
21                                                                     Hearing: 9/12/2022
22                                                              Pre-Trial Conference:
                                                                       11/3/2022 at 10:00 a.m.
23                                                                     Courtroom 2
24
                                                                Trial:   1/10/2023 at 8:30 a.m.
25                                                                       Courtroom 2
                                                                         Jury trial: 5 days
26
27
             1
28            The Court finds the information provided by the parties in the Joint Scheduling Report and worksheet
     (Doc. 18) sufficient to schedule the matter without a hearing. Thus, the scheduling conference set for July 19,
     2021 is VACATED.
                                                            1
1    I.      Information Concerning the Court’s Schedule

2            Out of fairness, the Court believes it is necessary to forewarn litigants that the Fresno Division

3    of the Eastern District of California now has the heaviest District Court Judge caseload in the entire

4    nation. While the Court will use its best efforts to resolve this case and all other civil cases in a timely

5    manner, the parties are advised that not all of the parties’ needs and expectations may be met as

6    expeditiously as desired. As multiple trials are set to begin upon the same date, parties may find their

7    case trailing with little notice before the trial begins. The law requires that the Court give any criminal

8    trial priority over civil trials or any other matter. The Court must proceed with a criminal trial even if a

9    civil trial was filed earlier and set for trial first. Continuances of any civil trial under these

10   circumstances will no longer be entertained, absent a specific and stated finding of good cause. All

11   parties should be informed that any civil trial set to begin during the time a criminal trial is proceeding

12   will trail the completion of the criminal trial.

13           The parties are reminded of the availability of a United States Magistrate Judge to conduct all

14   proceedings in this action. A United States Magistrate Judge is available to conduct trials, including

15   entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and Local

16   Rule 305. The same jury pool is used by both United States Magistrate Judges and United States

17   District Court Judges. Any appeal from a judgment entered by a United States Magistrate Judge is

18   taken directly to the United States Court of Appeal for the Ninth Circuit. The parties are informed that

19   no substantive rulings or decisions will be affected by whether a party chooses to consent.

20           Finally, the Fresno Division of the Eastern District of California, whenever possible, is utilizing

21   United States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant

22   to the Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance

23   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

24   District of California.

25           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

26   conduct all further proceedings, including trial. Within 10 days of the date of this order, the parties

27   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

28   whether they will consent to the jurisdiction of the Magistrate Judge.


                                                           2
1    II.    Pleading Amendment Deadline

2           Any requested pleading amendments are ordered to be filed, either through a stipulation or

3    motion to amend, no later than October 15, 2021.

4    III.   Discovery Plan and Cut-Off Date

5           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

6    on or before August 16, 2021.

7           The parties are ordered to complete all discovery pertaining to non-experts on or before

8    February 15, 2022, and all discovery pertaining to experts on or before June 1, 2022.

9           The parties are directed to disclose all expert witnesses, in writing, on or before March 1, 2022,

10   and to disclose all rebuttal experts on or before May 4, 2022. The written designation of retained and

11   non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B), and (C) and

12   shall include all information required thereunder. Failure to designate experts in compliance with

13   this order may result in the Court excluding the testimony or other evidence offered through such

14   experts that are not disclosed pursuant to this order.

15          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

16   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

17   included in the designation. Failure to comply will result in the imposition of sanctions, which may

18   include striking the expert designation and preclusion of expert testimony.

19          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

20   disclosures and responses to discovery requests will be strictly enforced.

21          A mid-discovery status conference is scheduled for October 18, 2021 at 8:30 a.m. before

22   Judge Thurston, located at 510 19th Street, Bakersfield, California. Counsel SHALL file a joint mid-

23   discovery status conference report one week before the conference. Counsel also SHALL lodge the

24   status report via e-mail to JLTorders@caed.uscourts.gov. The joint statement SHALL outline the

25   discovery counsel have completed and that which needs to be completed as well as any impediments

26   to completing the discovery within the deadlines set forth in this order. Counsel SHALL discuss

27   settlement and certify that they have done so. Counsel may appear via teleconference by dialing (888)

28   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy


                                                         3
1    Clerk receives a written notice of the intent to appear telephonically no later than five court days

2    before the noticed hearing date.

3    IV.     Pre-Trial Motion Schedule

4            All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

5    than June 15, 20222, and heard on or before July 13, 2022. Non-dispositive motions are heard at 9:00

6    a.m., before Judge Thurston at the United States District Courthouse located at 510 19th Street,

7    Bakersfield, California.

8            No motion to amend or stipulation to amend the case schedule will be entertained unless

9    it is filed at least one week before the first deadline the parties wish to extend. Likewise, no

10   written discovery motions shall be filed without the prior approval of the assigned Magistrate Judge.

11   A party with a discovery dispute must first confer with the opposing party in a good faith effort to

12   resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party

13   promptly shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be

14   the obligation of the moving party to arrange and originate the conference call to the court. To

15   schedule this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan

16   Hall, at (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the

17   conference, counsel SHALL file informal letter briefs detailing their positions. The briefs may not

18   exceed 7 pages, excluding exhibits. Counsel must comply with Local Rule 251 with respect to

19   discovery disputes or the motion will be denied without prejudice and dropped from the Court’s

20   calendar.

21           All dispositive pre-trial motions shall be filed no later than August 1, 2022, and heard no later

22   than September 12, 2022, in Courtroom 2 at 8:30 a.m. before the Honorable Anthony W. Ishii, United

23   States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

24   and Local Rules 230 and 260.

25   V.      Motions for Summary Judgment or Summary Adjudication

26           At least 21 days before filing a motion for summary judgment or motion for summary

27
             2
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                          4
1    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues to

2    be raised in the motion.

3           The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

4    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole or

5    in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the issues

6    for review by the court; 5) explore the possibility of settlement before the parties incur the expense of

7    briefing a motion; and 6) to develop a joint statement of undisputed facts.

8           The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

9    statement of undisputed facts at least five days before the conference. The finalized joint statement of

10   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

11   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

12   statement of undisputed facts.

13          In the notice of motion the moving party SHALL certify that the parties have met and conferred

14   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

15   comply may result in the motion being stricken.

16   VI.    Pre-Trial Conference Date

17          November 3, 2022, at 10:00 a.m. in Courtroom 2 before Judge Ishii.

18          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

19   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

20   directly to Judge Ishii's chambers, by email at AWIOrders@caed.uscourts.gov.

21          Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

22   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

23   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

24   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

25   Court to explain the nature of the case to the jury during voir dire.

26   VII.   Trial Date

27          January 10, 2023, at 8:30 a.m. in Courtroom 2 before the Honorable Anthony W. Ishii, United

28   States District Court Judge.


                                                         5
1           A.      This is a jury trial.

2           B.      Counsels' Estimate of Trial Time: 5 days.

3           C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

4    California, Rule 285.

5    VIII. Settlement Conference

6           If the parties believe the matter is in a settlement posture and a conference with the Court would

7    be fruitful, the parties may file a joint written request for a settlement conference.

8    IX.    Requests for Bifurcation, Appointment of Special Master, or other

9           Techniques to Shorten Trial

10          Not applicable at this time.

11   X.     Related Matters Pending

12          There are no pending related matters.

13   XI.    Compliance with Federal Procedure

14          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

15   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

16   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

17   handle its increasing case load, and sanctions will be imposed for failure to follow both the Federal

18   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

19   XII.   Effect of this Order

20          The foregoing order represents the best estimate of the court and counsel as to the agenda most

21   suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

22   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

23   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

24   subsequent status conference.

25          The dates set in this order are firm and will not be modified absent a showing of good

26   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

27   contained herein will not be considered unless they are accompanied by affidavits or declarations,

28   and where appropriate attached exhibits, which establish good cause for granting the relief


                                                          6
1    requested.

2          Failure to comply with this order may result in the imposition of sanctions.

3
4    IT IS SO ORDERED.

5       Dated:    July 14, 2021                           _ /s/ Jennifer L. Thurston
6                                                CHIEF UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      7
